Case: 19-10748      Document: 00515398002         Page: 1    Date Filed: 04/28/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                          United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                        April 28, 2020
                                    No. 19-10748                        Lyle W. Cayce
                                  Summary Calendar                           Clerk


UNITED STATES OF AMERICA,

               Plaintiff-Appellee

v.

FERALD EUGENE HOLLAND,

               Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:19-CR-45-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       In 2019, Ferald Eugene Holland pleaded guilty to possession with intent
to distribute methamphetamine and was sentenced to 96 months of
imprisonment and three years of supervised release. The written judgment
includes a condition requiring that Holland “shall . . . not frequent places where
controlled substances are illegally sold, used, distributed, or administered”
(the “shall-not-frequent” condition).          However, the district court’s oral


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10748     Document: 00515398002      Page: 2   Date Filed: 04/28/2020


                                  No. 19-10748

pronouncement of Holland’s sentence did not include or otherwise refer to this
condition.
      Holland argues on appeal that the shall-not-frequent condition conflicts
with the district court’s oral pronouncement of his sentence because the
condition was deleted from the Sentencing Guidelines as a standard condition
of supervised release on November 1, 2016, see U.S.S.G. App. C, Amend. 803,
and because it broadens the requirements of his supervised release. We review
this issue for abuse of discretion. See United States v. Bigelow, 462 F.3d 378,
381 (5th Cir. 2006). When there is a conflict between a written judgment and
an oral pronouncement, the oral pronouncement controls. Id. In addressing
discrepancies between the oral pronouncement and the written judgment,
“[t]he key determination is whether the discrepancy between the [two] is a
conflict or merely an ambiguity that can be resolved by reviewing the rest of
the record.” United States v. Mireles, 471 F.3d 551, 558 (5th Cir. 2006).
      There is no obvious conflict between the oral pronouncement of sentence
and Holland’s written judgment.         See United States v. Vasquez-Puente,
922 F.3d 700, 704 (5th Cir. 2019). Rather, because the written judgment
includes other mandatory and standard conditions barring Holland from
associating with individuals engaged in criminal activities and from the
unlawful possession or use of controlled substances, see 18 U.S.C. § 3583(d);
U.S.S.G. § 5D1.3(a)(2), (a)(4), (c)(8), the shall-not-frequent condition created an
ambiguity that did not broaden the requirements of supervised release. See
Mireles, 471 F.3d at 558; see also U.S.S.G. App. C, Amend. 803 (Reason for
Amendment) (explaining that the shall-not-frequent condition “is encompassed
by the ‘standard’ condition that defendants not associate with those they know
to be criminals or who are engaged in criminal activity”). As a result, the




                                        2
    Case: 19-10748    Document: 00515398002    Page: 3   Date Filed: 04/28/2020


                                No. 19-10748

district court did not abuse its discretion in including the shall-not-frequent
condition in Holland’s written judgment.
      AFFIRMED.




                                      3